The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 4/18/22 has been entered.

Response to Amendment
New claims are supported by the original claims.
All previous rejections have been overcome by the following Examiner’s amendment.
The previous restriction has been withdrawn. Claims 9-11 have been rejoined.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bijal Shah-Creamer on 4/21/22.
Cancel claims 1, 3-6, and 8.
Claim 9, line 1, replace “claim 1” with “claim 12”.
Claim 10, line 1, replace “claim 1” with “claim 12”.
Claim 11, line 1, replace “claim 1” with “claim 12”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 8-17 is(are) allowable over the closest prior art: Parham et al. (WO 2015135625, US 20170084844 as English equivalent) listed on IDS and ISR.
Parham (claims, abs., examples, 1, 4, 26, 74-76, 158-159, Table 1) discloses an OLED comprising an EML comprising a TADF, 
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 as HTL between electrodes.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

However, Parham fails to exclude the first organic layer containing phosphorescent metal as claimed. Parham teaches using phosphorescent metal complex.
Therefore, claims 8-17 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766